DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by steps performed by one or more processor, wherein such steps are listed in the body of the claim. However, it is note that that claim 59 as drafted does not provide for any transitional phrase (open nor closed language). 
	The term “or” is interpreted as being directed to alternatives/options. However alternatives/options are not requirements.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 59-79, it is unclear how the methods can be performed as claimed because the claims recites one or more computer processors performs each of the steps. This is not consistent with the specification.  The preambles of claims recites that the claimed process is directed towards a “computer-implemented method.” The preamble reciting the phrase “computer-implemented method” does not specify nor necessitate that any of the claimed steps are implemented on a computer comprising for instance a controller/processor/software. None of the claimed steps as recited requires a use of a computer(s). Applicant may argue that in modern time, the use of computer in the industrial process may be inherent. However, in this case, the preamble appears to set forth the claimed method to be of a computer-implemented process. Not including any specific step(s) of using a computer(s) (processor) to conduct/orchestrate the process steps, in the body of the claim, renders the scope of the claim unclear. In this case, the phrase “computer-implemented” in the preamble does not give “life, meaning, and vitality” to the claim. Hence, the phrase has not been given any patentable significance. 
Furthermore, the phrase “computer-implemented” may merely imply that the process is automated by a computer. However, the phrase also implies, for instance, that the process may be condition responsive and is under adaptive control; or the process is governed by a type scheduling algorithm. In this case, none of the claimed steps are directed towards control logics; and/or none of the claims recite that the specific elements are transported in accord with given priorities. It is not clear what is meant by the phrase “computer-implemented method.”
It is noted that the claim is directed to a process not the structure and specific instructions/steps stored on the computer readable medium.  It appears as if applicant intends for one or more computer processors to be employed in a method by executing instructions stored on a non-transitory computer-readable medium to control an automated staining system to perform a method comprising steps of: …. Therefore, the claim should be amended to recite such because as presently drafted, the one or more computer processors are not capable of performing the steps as recited in the claims. Clarification is required. 
As to claim 59, it is unclear which/what biological sample is being referenced by the phrase, “the biological sample” because the claim previously refers to “one or more biological samples”.
As to claims 59-60, 62, 64, 66, and 71, 73, and, 75-79 (and any other claim reciting such), it is unclear which/what sample is being referenced by the phrase “the sample”. See prior rejection above.
It is unclear if the terms “Wright-Giemsa” and “Giemsa” are intended to be the same or different. Consistent terminology should be employed. 
 Claim 59 recites the limitation "the May-Grunwald staining reagent".  There is insufficient antecedent basis for this limitation in the claim.  Claim 59 previously refers to “to a fixation reagent bath”, but there is no prior mention of the fixation bath containing and specific staining reagent nor contents of the fixation staining reagent bath. There is no requirement of staining reagent bath and staining reagent to be one in the same. If applicant intends for the staining reagent bath to comprise a specific content, the claim should clearly provide for such. Clarification is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 14-15, 32-33, 36-40, 42, and 45-46 of U.S. Patent No. 9,404,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose the same/similar steps that encompass the scope of the instant claims.
Claims 59-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-19 of U.S. Patent No. 10,866,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose the same/similar steps that encompass the scope of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798